MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                          FILED
      regarded as precedent or cited before any                                 Jul 25 2019, 10:18 am

      court except for the purpose of establishing                                   CLERK
      the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      Gabriel A. Hawkins                                        Christopher L. Lafuse
      Indianapolis, Indiana                                     Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Victor Schroeder,                                         July 25, 2019
      Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                                19A-CT-636
              v.                                                Appeal from the Marion Superior
                                                                Court
      Christina G. Bell and Auto                                The Honorable Marc T.
      Owners Insurance Company,                                 Rothenberg, Judge
      Appellees-Defendants                                      Trial Court Cause No.
                                                                49D07-1901-CT-3379



      Altice, Judge.


                                                Case Summary


[1]   This lawsuit arose from a motor vehicle accident between Victor Schroeder and

      Christina Bell in Dubois County. Schroeder filed suit in Marion County

      against both Bell and Auto-Owners Insurance Company (AOIC). Thereafter,

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-636 | July 25, 2019                       Page 1 of 4
      pursuant to Indiana Trial Rule 75, Bell filed a motion for change of venue from

      Marion County to Dubois County, arguing that the former is not a county of

      preferred venue in this case. The trial court granted the motion.


[2]   On appeal, Schroeder contends, as he did below, that Marion County is a

      county of preferred venue because AOIC’s registered agent is located there.

      Our Supreme Court has just held otherwise in Morrison v. Vasquez, No. 19S-CT-

      382 (June 27, 2019). Thus, the trial court properly granted the motion for

      change of venue and ordered the case transferred to Dubois County.


[3]   We affirm and remand.


                                       Facts & Procedural History


[4]   On January 24, 2019, Schroeder filed his complaint against Bell and AOIC. He

      asserted a negligence claim against Bell and an underinsured motorist claim

      against AOIC, as well as a declaratory judgment claim to determine the value

      of AOIC’s subrogation claim. The parties do not dispute that AOIC is a foreign

      corporation with its registered agent located in Marion County. Nor do the

      parties dispute that the motor vehicle accident giving rise to the complaint

      occurred in Dubois County. Schroeder filed the complaint in Marion County

      “because AOIC’s registered agent is located in Marion County.” Appellant’s

      Brief at 5.


[5]   On February 25, 2019, Bell filed a motion for change of venue, seeking transfer

      of the case to Dubois County. In her motion, Bell argued that, unlike Dubois


      Court of Appeals of Indiana | Memorandum Decision 19A-CT-636 | July 25, 2019   Page 2 of 4
      County, Marion County was not a preferred venue because the location of a

      corporation’s registered agent no longer determines venue. Schroeder opposed

      the motion and argued that AOIC was a foreign corporation and that the

      location of its registered agent in Indiana established preferred venue in Marion

      County. On March 14, 2019, the trial court granted Bell’s motion and

      transferred the case to Dubois County. Schroeder now brings this interlocutory

      appeal pursuant to Indiana Appellate Rule 14(A)(8).


                                             Discussion & Decision


[6]   In the last year, following the promulgation of new business corporation

      statutes 1 that went into effect on January 1, 2018, the law became unsettled

      regarding whether the location of a corporation’s registered agent still

      established preferred venue under T.R. 75(A)(4). See Ind. Univ. Health S. Ind.

      Physicians, Inc. v. Noel, 114 N.E.3d 479 (Ind. Ct. App. 2018) (holding that

      location of defendant corporation’s registered agent was a preferred venue

      under T.R. 75(A)(4)), trans. granted; Morrison v. Vasquez, 107 N.E.3d 1103 (Ind.

      Ct. App. 2018) (holding that address of defendant corporation’s registered agent

      did not determine preferred venue), trans. granted.




      1
       Most notably, Ind. Code § 23-0.5-4-12 provides: “The designation or maintenance in Indiana of a registered
      agent does not by itself create the basis for personal jurisdiction over the represented entity in Indiana. The
      address of the agent does not determine venue in an action or a proceeding involving the entity.”

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-636 | July 25, 2019                        Page 3 of 4
[7]   In a consolidated opinion issued on June 27, 2019, the Indiana Supreme Court

      “clear[ed] up the confusion.” Morrison, slip op. at 3. The holding of the

      majority of the Court could not be clearer:


               We hold that a domestic organization’s actual principal office
               and not the location of its registered agent is the appropriate
               preferred venue. Further, we hold that in light of new business
               corporation statutes that define “principal office” and provide
               that the registered agent’s location does not determine venue, the
               location of the registered agent no longer determines preferred venue for
               either domestic or foreign corporations. We affirm the trial court in
               Morrison and reverse the trial court in Noel and remand both for
               further proceedings.


      Id. at 8 (emphasis supplied).


[8]   In the case at hand, Marion County – the location of AOIC’s registered agent –

      does not determine preferred venue. Accordingly, we affirm the trial court’s

      grant of Bell’s motion for change of venue and remand for transfer of the case to

      Dubois County. 2


[9]   Affirmed and remanded.


      Kirsch, J. and Vaidik, C.J., concur.




      2
        In passing, Schroeder asserts that Bell failed to present evidence in favor of her motion for change of venue.
      Schroeder did not make this argument to the trial court, likely because the facts were never in dispute and the
      issue presented to the trial court was purely a legal one.

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-636 | July 25, 2019                         Page 4 of 4